Title: From Benjamin Franklin to John Fothergill, [October 1757]
From: Franklin, Benjamin
To: Fothergill, John


Dear Doctor
Tuesday morning, [October, 1757?]
I took the 30 grs. of Comp[oun]d Powder of Contrayerva you prescribed, and had a good Night.
I had no Headach in the Morning, as when I took the Hartshorn Drops; and therefore did not cup.
But I have had all Day yesterday, a Giddiness and Swimming in my Head, which, every time I rise up, or turn suddenly, makes me stagger a little.
I hear a humming Noise in my head, and seem now and then to see little faint twinkling Lights. And my Head feels tender.
Will Abstinence be sufficient to remove this Disorder: or do you still advise Cupping, and any thing farther, for Your affectionate Friend
Dr Fothergill
